Citation Nr: 0203566	
Decision Date: 04/18/02    Archive Date: 04/26/02

DOCKET NO.  01-07 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1. Entitlement to service connection for sinusitis.

2. Entitlement to service connection for residuals of shell 
fragment wounds of the left nasal cavity.

3. Entitlement to an increased evaluation for partial 
hemiparesis of the left ulnar nerve, currently rated as 
20 percent disabling.

4. Entitlement to an increased evaluation for residuals of 
shell fragment wounds of the right thigh and knee, 
currently rated as 10 percent disabling.

5. Entitlement to an increased (compensable) evaluation for 
residuals of tracheostomy.

6. Entitlement to an effective date earlier than June 11, 
1997, for the assignment of a 10 percent evaluation for 
residuals of shell fragment wounds of the right ankle.

7. Entitlement to an effective date earlier than June 11, 
1997, for the assignment of a 10 percent evaluation for 
residuals of shell fragment wounds of the right shoulder 
and neck.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from February 1966 to February 
1968.

This appeal comes to the Board of Veterans' Appeals (Board) 
from 1998 and 1999 RO decisions that denied service 
connection for residuals of shell fragment wounds of the roof 
of the mouth, residuals of shell fragment wounds of the left 
nasal cavity, residuals of shell fragment founds of the right 
forearm, residuals of shell fragment wounds of the scrotum, 
residuals of shell fragment wounds of the buttocks, residuals 
of shell fragment wounds of the right calf, residuals of 
shell fragment wounds of the right shoulder and neck, and 
sinusitis (those claims were denied as not well grounded); 
denied an increased (compensable) evaluation for residuals of 
tracheostomy and residuals of shell fragment wounds of the 
neck, denied an increased evaluation for partial hemiparesis 
of the left ulnar nerve (rated 20 percent), denied an 
increased evaluation for residuals of shell fragment wounds 
of the right thigh and knee (rated 10 percent), granted 
service connection for residuals of shell fragment wounds of 
the right ankle and assigned a zero percent evaluation, 
effective from June 11, 1997, and granted service connection 
for post-traumatic stress disorder (PTSD) and assigned a 
10 percent evaluation, effective from June 11, 1997.

A June 2000 RO rating decision granted service connection for 
residuals of shell fragment wounds of the roof of the mouth 
and assigned a 10 percent evaluation, effective from June 11, 
1997; granted service connection for residuals of shell 
fragment wounds of the right forearm, and assigned a 
zero percent evaluation, effective from June 11, 1997; 
granted service connection for residuals of shell fragment 
wounds of the scrotum, and assigned a zero percent 
evaluation, effective from June 11, 1997; granted service 
connection for residuals of shell fragment wounds of the 
buttock and assigned a zero percent evaluation, effective 
from June 11, 1997; granted service connection for residuals 
of shell fragment wounds of the right calf and assigned a 
zero percent evaluation, effective from June 11, 1997; and 
granted service connection for residuals of shell fragment 
wounds of the right shoulder and neck, and assigned a 
10 percent evaluation, effective from June 11, 1997.  Since 
service connection has been granted for those conditions, the 
issues of service connection for those conditions are not for 
appellate consideration.

The June 2000 RO rating decision also increased the 
evaluation for PTSD from 10 to 30 percent and increased the 
evaluation for residuals of shell fragment wounds of the 
right ankle from zero to 10 percent, effective from June 11, 
1997.  The veteran was notified of those determinations in 
June 2000.  In correspondence dated in July 2000, the veteran 
notified the RO that he was satisfied with the evaluations 
granted for those service-connected disabilities.  Hence, 
those matters are not for appellate consideration.  AB v. 
Brown, 6 Vet. App. 35 (1993).

In the July 2000 correspondence, the veteran notified the RO 
that he disagreed with the effective date of June 11, 1997, 
assigned for the 10 percent evaluations for the residuals of 
shell fragment wounds of the right ankle and the residuals of 
shell fragment wounds of the right shoulder and neck.  Hence, 
the Board has classified the issues as shown on the first 
page of this decision.

In correspondence received in September 2001, the veteran 
disagreed with the date of June 11, 1997, assigned for the 
10 percent evaluation for residuals of shell fragment wounds 
of the mouth in the June 2000 RO rating decision.  His appeal 
with that issue was not timely under the provisions of 
38 C.F.R. § 20.302(a) (2001) and the September 2001 
correspondence is considered a claim for an earlier effective 
date for the 10 percent evaluation for that condition that 
has not been adjudicated by the RO.  He also testified on 
that issue before the undersigned sitting at the RO in 
September 2001.  At that hearing, the veteran also testified 
to the effect that he disagreed with the evaluations assigned 
for other service-connected conditions and clarified that 
testimony in correspondence dated in December 2001.  In the 
December 2001 correspondence, he requests revision or 
reversal of a 1968 RO rating decision based on clear and 
unmistakable error (CUE).  He claims CUE in the 1968 RO 
rating decision that granted service connection for residuals 
of shell fragment wounds of the left lip and assigned a 
10 percent evaluation under diagnostic code 7804; granted 
service connection for scars of the face and malar bone, 
right foot, and left chest, under diagnostic code 7805; and 
granted service connection for tracheostomy and shell 
fragment wound scars of the neck and assigned a zero percent 
evaluation for those conditions under diagnostic code 6517.  
The veteran alleges CUE in those determinations for not 
considering and assigning other separate evaluations for 
residuals of those conditions.  Those matters have also not 
been adjudicated by the RO.  The matters in this paragraph 
that have not been addressed by the RO will not be addressed 
by the Board.  They are referred to the RO for appropriate 
action.






FINDINGS OF FACT

1.  Sinusitis was not present in service or for many years 
later, is not demonstrated currently, and is not related to 
an incident of service or to a service-connected disability.

2.  A radiographic density of the left nasal cavity is a 
residual of shell fragment wounds sustained in service.

3.  The residuals of shell fragment wounds of the left arm 
are manifested primarily by moderate incomplete paralysis of 
the ulnar nerve and 3 asymptomatic scars.

4.  The residuals of shell fragment wounds of the right knee 
and thigh are manifested primarily by a painful scar and 
retained shell fragment in the right knee area, another 
asymptomatic scar of the right knee area, and 2 asymptomatic 
scars of the right thigh.

5.  The residuals of tracheostomy are manifested primarily by 
a painful and slightly disfiguring scar; another neck scar is 
considered in the evaluation of the residuals of shell 
fragment wounds of the right shoulder and neck.

6.  In April 1968, the veteran submitted an original claim 
for service connection for residuals of multiple fragment 
wounds, including residuals of shell fragment wounds of the 
right lower extremity, torso, and neck.

7.  RO rating decisions in September and October 1968 granted 
service connection for residuals of a through and through 
wound of the left leg anterior to the Achilles tendon and 
assigned a 10 percent rating, effective from February 1968; 
scars of the face, malar bone; right foot, and chest, and 
assigned a zero percent evaluation, effective from February 
1968; and granted service connection for residuals of 
tracheostomy and a shell fragment wound scar of the neck, and 
assigned a zero percent evaluation, effective from February 
1968.

8.  In September and November 1968, the veteran was notified 
of the determinations in the September and October 1968 RO 
rating decisions and he did not appeal.

9.  On June 11, 1997, and in related correspondence, the 
veteran submitted a reopened claim for service connection for 
additional disabilities, including residuals of shell 
fragment wounds of the right ankle and residuals of shell 
fragment wounds of the right shoulder and neck.

10.  Correspondence from the veteran indicating an intent to 
apply for service connection for residuals of shell fragment 
wounds of the right ankle or residuals of shell fragment 
wounds of the right shoulder and neck was not received after 
the unappealed September and October 1968 RO rating 
decisions, prior to June 11, 1997; nor was evidence received 
showing worsening of the service-connected neck scar or of a 
service-connected right foot condition prior to that date.


CONCLUSIONS OF LAW

1.  Sinusitis was not incurred in or aggravated by active 
service; nor is sinusitis proximately due to or the result of 
service-connected disabilities.  38 U.S.C.A. §§ 1110, 1154 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (2001).

2.  Residuals of shell fragment wounds of the left nasal 
cavity were incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1154 (West 1991); 38 C.F.R. § 3.303 
(2001).

3.  The criteria for a rating in excess of 20 percent for 
partial hemiparesis of the left ulnar nerve are not met; the 
criteria for 3 separate zero percent evaluations for shell 
fragment wound scars of the left arm are met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.118, Codes 7803, 
7804, 7805, 4.124a, Code 8516 (2001).

4.  The criteria for a rating in excess of 10 percent for 
residuals of shell fragment wounds of the right knee are not 
met; the criteria for a separate zero percent evaluation for 
a shell fragment wound scar of the right knee and for 2 
separate zero percent evaluations for shell fragment wound 
scars of the right thigh are met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71, Plate II, 4.71a, 
Codes 5251, 5252, 5253, 5257, 5260, 5261, 4.118, Codes 7803, 
7804, 7805 (2001).

5.  The criteria for a higher rating of 10 percent for 
residuals of tracheostomy are met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.97, Code 6516, 4.118, Codes 7800, 
7803, 7804, 7805 (2001).

6.  The criteria for an effective date earlier than June 11, 
1997, for the assignment of a 10 percent evaluation for 
residuals of shell fragment wounds of the right ankle are not 
met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.400, 4.118, Code 7804 (2001).

7.  The criteria for an effective date earlier than June 11, 
1997, for the assignment of a 10 percent evaluation for 
residuals of shell fragment wounds of the right shoulder and 
neck are not met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.400. 4.118, Code 7804 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103A, and 5126, and codified as amended 
at 5102, 5103, 5106 and 5107 (West Supp. 2001)) eliminated 
the concept of a well-grounded claim and redefined VA's duty 
to assist a veteran in the development of a claim.  
Guidelines for the implementation of the VCAA that amended VA 
regulations were published in the Federal Register in August 
2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The Board finds that all relevant evidence has 
been obtained with regard to the veteran's claims listed on 
the first 2 pages of this decision.  

The veteran and his representative have been provided with a 
statement of the case and supplemental statement of the case 
that discuss the pertinent evidence, and the laws and 
regulations related to the claim, and essentially notify them 
of the evidence needed by the veteran to prevail on the 
claims.  The Board notes that the RO denied the claims for 
service connection for sinusitis and residuals of shell 
fragment wounds of the left nasal cavity as not well 
grounded, but the veteran and his representative have argued 
the merits of those claims.  There is no identified evidence 
that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  Under the circumstances, the Board finds 
that the veteran has been provided with adequate notice of 
the evidence needed to successfully prove his claims and that 
there is no prejudice to him by appellate consideration of 
the claims at this time without a prior remand of the case to 
the RO for providing additional assistance to the veteran in 
the development of his claims as required by the VCAA, to 
give the representative another opportunity to present 
additional evidence and/or argument or to have the RO 
readjudicate the claims for service connection for sinusitis 
and residuals of shell fragment wounds of the left nasal 
cavity on the merits.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid the veteran in substantiating 
his claim.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The medical evidence of record consists of service medical 
records, and VA and private medical reports of the veteran's 
treatment and evaluations in 1968 and the 1990's.  The more 
salient medical reports will be discussed in the appropriate 
sections of this decision.

The veteran has submitted articles and statements to the 
effect that RO rating decisions occasionally contain errors 
in the initial evaluations of disabilities, particularly in 
the initial evaluation of residuals of shell fragment wounds, 
by failing to consider all the muscle groups involved and the 
severity of the injuries to those muscle groups.  The Board 
notes the receipt of this evidence and his statements will be 
considered in the resolution of the appeal.


I.  Service Connection for Sinusitis and Residuals of Shell 
Fragment Wounds of the Left Nasal Cavity

The veteran had active service from February 1966 to February 
1968.  His DD Form 214 shows that he was awarded medals that 
denote combat participation and the service medical records 
reveal that he sustained injuries in combat.

Service medical records reveal that the veteran sustained 
multiple fragment wounds of the face, neck and extremities 
with corneal laceration of the right eye, penetration of the 
left thyroid cartilage, and perforation of the left pharynx 
on September 29, 1967, while in Vietnam.  On the same day, he 
underwent debridement of the wounds with suture of the facial 
laceration and closure of the left pharyngeal laceration.  
Tracheostomy was also performed.  A prolapsed iris on the 
right eye was excised and the corneal lacerations repaired.  
Medial arthrotomy of the right knee was performed, and no 
fracture or other significant pathology was found.  He had 
left partial radial nerve palsy secondary to left arm injury 
although on exploration of the wound, the left radial nerve 
was not identified.  Facial series X-rays during this 
hospitalization showed one fragment deep in the left mid neck 
and another in the left side of the nasal cavity.  He was 
then evacuated to a hospital in Japan.  The diagnosis at the 
time of transfer on October 6, 1967, was fragment wounds of 
left chest, right leg and foot, left foot, left lip, scrotum, 
right eye with hyphema, and neck; and no nerve or artery 
involvement.

A report of hospitalization from October 6 to 16, 1967, shows 
that the veteran underwent secondary closure of multiple 
fragment wounds of the chest and extremities; and extraction 
of teeth numbers 13, 20, 21, and 22.  X-rays of the facial 
bones during this hospitalization revealed a rectangular 
metallic fragment in the medial aspect of the right maxillary 
antrum, and no other fragments were demonstrated.  The 
diagnoses at the time of transfer to a hospital in the United 
States were multiple fragment wounds of the face, neck, 
chest, extremities with corneal laceration of the right eye, 
perforation of the thyroid cartilage on the left side, and 
laceration of the left pharynx; partial left radial nerve 
palsy; and fracture of teeth numbers 13, 20, 21, and 22.

A summary of hospitalization from October to December 1967 
reveals that the veteran underwent cataract extraction of the 
right eye.  The diagnoses were multiple open fragment wounds 
of the face, neck, left lip, trunk, and all extremities 
without nerve or artery involvement; open fragment wound of 
the right eye with traumatic cataract and laceration of 
cornea, and acquired aphakia of the right eye.

A summary of hospitalization from December 1967 to February 
1968 shows that the veteran underwent specialized treatment 
in ophthalmology.  The diagnoses were traumatic laceration of 
the right eye with traumatic cataract, corneal leukoma, and 
retained intraocular foreign body; aphakia, surgical, of the 
right eye; and amblyopia of the left eye that existed prior 
to entry into service.

The service medical records do not show the presence of 
sinusitis.

The veteran underwent various VA medical examinations in 
1968.  A report of dental examination in May 1968 notes a 
history of a shrapnel fragment wound through the oral cavity 
in September 1967.  There was a scar one inch in length 
starting at the commissure of the left lip and extending 
obliquely downward.  There were no fractures and all 
movements of the jaws were normal.  X-rays of the mandible 
and maxilla revealed a metallic foreign body about 1 
centimeter in length in the right side posterior part of 
naris.  There was a small metallic particle seen in the 
region of the right cheek and another one seen in the soft 
tissue in the right side of the neck at the level of the 3rd 
cervical.  Sinusitis or residuals of shell fragment wounds of 
the left nasal cavity were not diagnosed on the reports of 
the veteran's VA medical examinations in 1968.

A private medical report shows that an X-ray of the veteran's 
teeth was taken in November 1995.  The record was annotated 
with the remark that the X-ray of the left sinus indicated a 
"tooth or bone frag above tooth location # 13, which was 
shattered by grenade frag".

Private medical reports of the veteran's treatment in 1995 
and 1997 show the presence of sinusitis.

The veteran underwent a VA dental examination in September 
1997.  Radiographic examination showed a metallic fragment 
superimposed in the area of the roof of the right maxillary 
sinus/floor of the right orbit.  There appeared to be no 
reactive changes in the adjacent bone.  There was a very 
small radio density in the area of the occlusal plane on the 
right side.  In the left maxilla, in the area of the 
pterygomaxillary fissure/coronoid process/zygomatic arch, 
there was another radio density.  This density was linear and 
approximately 3.0 centimeters by 1.0 centimeter.  There were 
no clinical findings to account for either of the 2 radio 
densities.  The diagnoses were residuals of injuries in 
combat to include impaired mastication secondary to 
unreplaced missing teeth, claimed loss of taste sensation, 
slight limitation of mandibular opening because of fibrosis, 
and prominent scarring at the left labial commissure, central 
area of the neck and in the area of the previous 
tracheostomy.

The veteran underwent nose, sinus, larynx, and pharynx 
examination in July 1998.  The diagnoses were no active nasal 
disease, no active sinus disease, no active laryngeal 
disease, and post shrapnel injury with a metallic density in 
the right maxillary sinus. 

The veteran testified before a RO hearing officer in November 
1998 and before the undersigned sitting at the RO in 
September 2001.  His testimony was to the effect that dental 
X-rays revealed a piece of tooth or fragment in the left 
sinus area, and that he had sinusitis and residuals of shell 
fragment wounds of the left nasal cavity that were sustained 
in service and/or were related to his service-connected 
disabilities.

A review of the record shows that service connection is in 
effect for aphakia with traumatic retinochoroiditis of the 
right eye, rated 30 percent; PTSD, rated 30 percent; partial 
hemiparesis of the left ulnar nerve, rated 20 percent; 
residuals of a through and through wound of the Achilles 
tendon, rated 10 percent; residuals of shell fragment wounds 
of the roof of the mouth, rated 10 percent; residuals of 
shell fragment wounds of the right shoulder and neck, rated 
10 percent; residuals of shell fragment wounds of the right 
thigh and knee, rated 10 percent; a scar of the left lip, 
rated 10 percent; residuals of shell fragment wounds of the 
right ankle, rated 10 percent; residuals of laceration of the 
tongue with loss of taste, rated zero percent; residuals of 
shell fragment wounds of the great and second toes of the 
right foot, rated zero percent; residuals of shell fragment 
wounds of the left side of the chest, rated zero percent; 
residuals of shell fragment wounds of the right nasal cavity, 
rated zero percent; residuals of shell fragment wounds of the 
scrotum, rated zero percent; residuals of shell fragment 
wounds of the right calf, rated zero percent; residuals of 
shell fragment wounds of the buttock, rated zero percent; 
residuals of shell fragment wounds of the right forearm, 
rated zero percent; residuals of tracheostomy, rated 
zero percent; and maxillary and mandibular alveolus with loss 
of teeth numbers 13, 20, 21, and 22, rated zero percent.

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2000).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
when aggravation of a non-service-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995). 

The Board recognizes that the veteran is a combat veteran and 
his statements regarding incurring multiple wounds in combat 
are accepted as true.  The objective medical evidence also 
corroborates his statements that he sustained multiple 
fragment wounds in Vietnam.  The service medical records do 
not show the presence of sinusitis and the post-service 
medical records do not demonstrate the condition until 1995.  
The veteran underwent VA medical examination of his sinuses 
in 1998, and sinusitis was not found.  There is currently no 
medical evidence of a chronic sinusitis disability.  Nor does 
the medical evidence link any sinusitis that may be present 
to an incident of service or to a service-connected 
disability.

Statements and testimony from the veteran are to the effect 
that his sinusitis is due to sinus problems caused by an 
incident of service or his service-connected conditions, but 
this lay evidence is not competent to link the sinusitis to 
an incident of service or to a service-connected disability.  
The evidence does not show the veteran has specialized 
education, training or competency in the field of medicine to 
make such an opinion.  66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(a)(2)).

After consideration of all the evidence, the Board finds that 
sinusitis was not present in service or for many years later, 
and that a chronic sinusitis disability is not demonstrated 
and is therefore not related to an incident of service.  The 
preponderance of the evidence is against the claim for 
service connection for sinusitis, and the claim is denied.  
Should future evidence show a chronic sinusitis disability, 
the claim should be reopened.

With regard to the claim for service connection for residuals 
of shell fragment wounds of the left nasal cavity, the 
service medical records do not indicate the presence of any 
significant left nasal cavity injury, but facial series X-
rays during the veteran's hospitalization in September 1967 
revealed one fragment deep in the left mid neck and another 
in the left side of the nasal cavity.  However, facial X-rays 
during his hospitalization in October 1967 do not show any 
fragments of the left nasal cavity.  

The post-service medical records, including a report of the 
veteran's nose, sinus, larynx, and pharynx examination in 
July 1998, do not show the presence of any disability of the 
left nasal cavity.  However, radiographic examination at the 
time of the veteran's VA dental examination in 1997 showed a 
density in the left maxilla, in the area of the 
pterygomaxillary fissure/coronoid process/zygomatic arch.  
This density was linear and approximately 3.0 centimeter by 
1.0 centimeters.  There were no clinical findings to account 
for this density.  This density appears to be confirmed by a 
private medical report of dental X-rays in November 1995.  
The overall evidence seems to indicate that the veteran has a 
density or some type of fragment in the left nasal cavity 
that is hard to identify on examination without X-rays.

After consideration of all the evidence, including the 
veteran's testimony and statements to the effect that he has 
a piece of tooth or fragment in the left nasal cavity, the 
Board finds that preponderance of the evidence supports 
granting service connection for shell fragment wound of the 
left nasal cavity.


II.  Increased Evaluation for Partial Hemiparesis of the Left 
Ulnar Nerve

The service medical records discussed in section I note that 
partial left radial nerve or ulnar palsy was found secondary 
to shell fragment wounds to the left arm, and that 
exploration of the wound did not identify involvement of the 
left radial nerve.  The veteran underwent VA medical 
examinations in 1968, including a neurological evaluation in 
July 1968 that found hemiparesis of the left ulnar nerve.  It 
was also noted that the veteran was right handed.

The October 1968 RO rating decision granted service 
connection for hemiparesis of the left ulnar nerve, and 
assigned a 20 percent evaluation for this condition.  The 
20 percent rating was effective from February 1968 and has 
remained unchanged since then.

The veteran underwent VA medical examination of his scars in 
September 1997.  There was a hypertrophic scar of the left 
posterior arm that was not painful to touch.  There was an 
atrophic scar of the anterior left arm and depigmented scars 
of the anterior left arm that were not painful to touch.  The 
range of motion of the left shoulder and left arm were 
limited because of pain.

A private medical report shows that the veteran underwent a 
neurological evaluation in June 1998.  Strength in the upper 
extremity muscles, both proximally and distally, was full at 
5/5, except at the left triceps and wrist extensors.  At 
those locations the strength was -5/5.  Biceps and 
brachioradialis reflexes were 1+, bilaterally.  The left 
triceps reflex was absent.  There was decreased pin-prick 
sensation involving a C5 dermatomal distribution in the left 
arm as well as overlying the left index finger.  The 
impression was left radial neuropathy secondary to shrapnel 
injury. 

The veteran underwent a VA scar examination in November 1999.  
There was a 5 by 1.5 centimeters hypertrophic depressed scar 
of the left posterior arm.  He complained of tingling of the 
left arm and hand due to nerve damage.  There were two 2 
centimeters by .2 centimeter hypopigmented scars of the left 
anterior arm.  The scars of the left arm were not painful to 
touch.

The veteran underwent a VA neurological examination in 
January 2000.  There appeared to be weakness of the left 
triceps as compared to the right and also of the left wrist 
extension.  There was also weakness of external rotation of 
the left arm as well as extension of that arm.  The 
dorsiflexors of the wrist seemed normal and symmetric in 
strength.  The finger extensors seemed reduced in strength in 
both hands to an equal degree.  Otherwise, the hand 
intrinsics seemed normal in strength.  The opponens muscles 
were normal in strength.  There was no evidence of thenar or 
hypothenar atrophy.  There was reported decreased cold 
sensation in the upper portion of the arm with the lower 
portion of the arm feeling cold to a similar degree as the 
right arm.  There was a reported deficit to cold over a 
distribution consistent with the ulnar nerve.  The left 
biceps and triceps, and possibly the finger flexors had a 
diminished response as compared to the right.  The diagnoses 
were mild left ulnar nerve distribution sensory loss, 
decreased left biceps and triceps reflexes without apparent 
weakness, and left C5 distribution possible sensory decrease.  
The examiner noted that the sensory examination was very 
variable and the distribution of the sensory impairment 
differed to a moderate degree between repeat assessments.

At the hearings in 1998 and 2001, the veteran testified to 
the effect that the neurological deficits of the left arm 
should be classified as a radial nerve injury rather than an 
ulnar nerve injury.  His testimony was to the effect that the 
medical findings supported a higher rating for the left arm 
condition.

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

The record reveals that the veteran is right-handed.  A 
10 percent evaluation is warranted for mild incomplete 
paralysis of the ulnar nerve of the minor upper extremity.  A 
20 percent evaluation is warranted for moderate incomplete 
paralysis of the ulnar nerve of the minor upper extremity.  A 
30 percent evaluation is warranted for severe incomplete 
paralysis of the ulnar nerve of the minor upper extremity.  
38 C.F.R. § 4.124a, Codes 8516, 8616, 8716.  The term 
"incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  Complete paralysis of the 
ulnar nerve is indicated when there is "griffin claw" 
deformity, due to flexor contraction of ring and little 
fingers, atrophy very marked in dorsal interspace and thenar 
and hypothenar eminences; loss of extension of right and 
little fingers, cannot spread the fingers (or reverse), 
cannot adduct the thumb; flexion of wrist weakened.

A compensable evaluation for scars (other than burn scars or 
disfiguring scars of the head, face or neck) requires that 
they be poorly nourished, with repeated ulceration 
(10 percent); that they be tender and painful on objective 
demonstration (10 percent); or that they produce limitation 
of function of the body part which they affect.  38 C.F.R. 
§ 4.118, Codes 7803, 7804, 7805.

Statements and testimony from the veteran are to the effect 
that the hemiparesis of the left ulnar nerve should be 
reclassified to hemiparesis of the left radial nerve.  While 
service medical records indicate that the veteran sustained 
an injury to the left radial nerve, exploration of the wound 
did not identify involvement of the left radial nerve.  The 
post-service medical records also indicate possible injury to 
the left radial nerve, but the evidence as a whole, including 
the report of his VA neurological examination in January 
2000, indicates that the neurological deficits of the left 
arm are due to left ulnar nerve injury.  The examiner noted 
that the left ulnar nerve distribution had mild sensory loss, 
but that the sensory examination was variable and differed to 
a moderate degree between repeat assessments.  The overall 
evidence indicates that the neurological deficits attributed 
to the left ulnar nerve injury are manifested primarily by 
moderate, incomplete paralysis of that nerve and that the 
current 20 percent evaluation for the neurological disorder 
of the left arm best represents the veteran's disability 
picture.  38 C.F.R. § 4.7.  There is limited sensory 
diminishment and mild weakness of the triceps and wrist 
extensors.  The evidence does not show the presence of 
symptoms of left ulnar nerve injury to a degree which 
supports the assignment of a 30 percent evaluation under 
diagnostic codes 8516, 8616 or 8716 based on severe 
incomplete paralysis.

VA reports of the veteran's scar examinations in September 
1997 and November 1999 indicate that the veteran has scars of 
the left arm that are not painful to touch or otherwise 
symptomatic.  While the veteran was found to have limitation 
of motion of the left shoulder and neck due to pain at the 
September 1997 VA scar examination, the pain of the left arm 
was not found at the time of his VA neurological examination 
in January 2000 or otherwise attributed to the injury to the 
left ulnar nerve.  The report of the veteran's VA scar 
examination in November 1999 reveals the presence of a scar 
of the left posterior arm and 2 scars of the left anterior 
arm that are essentially asymptomatic.  The Board finds that 
the evidence supports assigning separate zero percent 
evaluations for those scars under the provisions of 
diagnostic code 7805, with application of the provisions of 
38 C.F.R. § 4.31.  

After consideration of all the evidence, the Board finds that 
preponderance of it is against the claim for a higher rating 
for the hemiparesis of the left ulnar nerve, and the claim is 
denied.  The Board also finds that the evidence supports the 
assignment of 3 separate zero percent evaluations for the 
scars of the left arm, and the claim is granted to this 
extent.


III.  Increased Evaluation for Shell Fragment Wounds of the 
Right Thigh and Knee

As noted in section I of this decision, the veteran underwent 
medial arthrotomy of the right knee after sustaining multiple 
wounds in September 1967.  The arthrotomy revealed no 
fracture or significant findings.  The service medical 
records also reveal that he sustained a shrapnel wound of the 
right thigh.

The veteran underwent VA medical examinations in 1968, 
including an orthopedic examination in May 1968.  Range of 
motion of all the joints of the right lower extremity were 
full, unrestricted, and painless.  X-ray of the right knee 
revealed 3 metallic foreign bodies in the soft tissues.  A 
surgical evaluation in July 1968 revealed the presence of a 
healed, red-brown, smooth scar in the right knee area; and a 
red-brown, smooth, asymptomatic scar of the right thigh.

The October 1968 RO rating decision granted service 
connection for residuals of shell fragment wounds of the 
right knee with metallic bodies.  A 10 percent rating was 
assigned for this condition, effective from February 1968.  
An April 1998 RO rating decision reclassified the residuals 
of shell fragment wounds of the right knee to include the 
residuals of shell fragment wounds to the right thigh.  The 
10 percent rating for this condition has remained unchanged 
since February 1968.

The veteran underwent a VA orthopedic examination in 
September 1997.  There was a 4 centimeter scar on the medial 
lower thigh that was slightly depressed.  There was no keloid 
formation and the scar was not tender to touch.  There was a 
4 centimeter scar on the medial aspect of the upper and mid 
patella in the right knee area.  There was full range of 
motion of the knee.  There was no significant crepitus, 
tenderness or instability.  

The veteran underwent a VA scar examination in September 
1997.  There was a 2 centimeters by .2 centimeter atrophic 
depressed scar of the right medial thigh that was not painful 
to touch, but numb.  There was a 9 by 3 centimeters atrophic 
depressed scar of the right knee that was not painful to 
touch, but was intermittently painful and occasionally 
swelled and interfered with walking, kneeling, and running, 
and caused decreased range of flexion of the knee.

The private medical report of the veteran's neurological 
evaluation in July 1998 shows that he had decreased pinprick 
sensation involving the entire right lower extremity.  The 
impression was status post fragment wounds from an exploding 
hand grenade.

At the November 1999 VA scar examination, there was an 8 by 
1.5 centimeter depressed scar of the right medial knee that 
was painful to touch and interfered with the range of motion 
of the knee at times because the knee kept swelling up.  
There was a 6 by 2 centimeters hypertrophic scar of the right 
medial thigh that was painful to touch.  

The veteran underwent a VA orthopedic examination in November 
1999.  Examination of the right knee revealed range of motion 
from 5 to 140 degrees.  The range of motion was the same in 
the left knee.  There was moderate patellofemoral grating 
noted.  There was no joint line tenderness or effusion.  A 
circumferential measurement 8 inches above the tibial 
tubercle revealed .75 inch of hypertrophy of the quadriceps 
on the right side when compared to the left.  There was a 3 
inch medial parapatellar incision that was nontender, not 
swollen, and with no Tinel's sign present on the right side.  
On the right thigh, he had a 2 inch mid medial scar that was 
slightly keloid, non-adherent, not swollen, and non-tender.  
There were 2 additional scars approximately .25 inch in 
length, one on the lateral aspect of the right mid thigh and 
the other on the anterior aspect of the right thigh.  X-rays 
of the right femur and right knee revealed metallic foreign 
bodies within the soft tissue overlying the distal femur.  
The diagnosis was post grenade fragment injuries of the right 
knee and thigh.

The veteran testified at hearings in 1998 and 2001.  His 
testimony was to the effect that the disability of the right 
knee and thigh was more severe than currently rated and 
warranted the assignment of separate evaluations for the 
right knee and right thigh disorders.

An evaluation of the level of disability present in a joint 
disorder must include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment, and the effect of pain on 
the functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Slight impairment of the knee, including recurrent 
subluxation or lateral instability, warrants a 10 percent 
evaluation.  A 20 percent rating requires moderate 
impairment.  A 30 percent rating requires severe impairment.  
38 C.F.R. § 4.71a, Code 5257

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Code 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees. A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Code 5261.

The standard ranges of motion of the knee are zero degrees 
extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate 
II.

Limitation of extension of the thigh (hip joint) to 5 degrees 
warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Code 
5251.

Limitation of flexion of the thigh to 45 degrees warrants a 
10 percent evaluation.  A 20 percent rating requires that 
flexion be limited to 30 degrees.  A 30 percent evaluation 
requires that flexion be limited to 20 degrees.  A 40 percent 
evaluation requires that flexion be limited to 10 degrees.  
38 C.F.R. § 4.71a, Code 5252.

Limitation of rotation of the thigh warrants a 10 percent 
rating when toe-out of the affected leg cannot be performed 
to more than 15 degrees.  Limitation of adduction of the 
thigh warrants a 10 percent rating when the legs cannot be 
crossed due to the limitation.  Limitation of abduction of 
the thigh warrants a 20 percent rating when motion is lost 
beyond 10 degrees.  38 C.F.R. § 4.71a, Code 5253.

The standard ranges of motion of the hip are zero degrees 
extension, 125 degrees flexion, and 45 degrees abduction.  
38 C.F.R. § 4.71, Plate II.

A compensable evaluation for scars (other than burn scars or 
disfiguring scars of the head, face or neck) requires that 
they be poorly nourished, with repeated ulceration 
(10 percent); that they be tender and painful on objective 
demonstration (10 percent) or that they produce limitation of 
function of the body part which they affect.  38 C.F.R. 
§ 4.118, Codes 7803, 7804, 7805.

The veteran's statements and testimony are to the effect that 
separate evaluations are warranted for the residuals of shell 
fragment wounds to the right thigh and right knee.  This 
evidence is supported by the objective medical evidence.  A 
review of the evidence as a whole reveals that he has 
residuals of shell fragment wounds of the right knee and 
right thigh, and that separate evaluations are warranted for 
those conditions because they affect different functions of 
the body.  He is also entitled to separate evaluations for 
the scars found on those body parts.  38 C.F.R. § 4.14 
(2001); Esteban v. Brown, 6 Vet. App. 259 (1994).

The evidence indicates that the right knee disorder is 
manifested by a scar and metallic foreign bodies in the soft 
tissue overlying the distal femur or knee area as noted by 
the report of his VA joint examination, including X-ray 
examination, in November 1999.  The reports of his VA scar 
examinations in September 1997 and November 1999 indicate 
that the right knee scar is painful to touch, and the report 
of the September 1997 scar examination indicates the presence 
of occasional limitation of motion of the right knee because 
of the symptomatic scar.  VA reports of the veteran's 
orthopedic examinations, in September 1997 and November 1999, 
however, reveal that he has normal range of motion of the 
right knee.  Nor do the reports of the veteran's medical 
examinations indicate the presence of any instability of the 
right knee.  Since the evidence does not show the presence of 
limitation of motion or instability of the right knee, the 
veteran is not entitled to a compensable rating for the right 
knee condition under diagnostic codes 5257, 5260 or 5261 with 
consideration of the provisions of 38 C.F.R. §§ 4.40 and 
4.45, dealing with functional impairment.  The Board notes 
that a 10 percent evaluation under diagnostic code 5257 has 
been in effect for the right knee condition since 1968 and 
that the evaluation is protected, but finds that the 
evaluation is better supported under another diagnostic code 
as indicated below.

The report of the veteran's VA orthopedic examination in 
November 1999 also reveals that he had an additional 
asymptomatic scar, approximately .25 inches in length on the 
anterior aspect of the right thigh.  A separate zero percent 
rating under diagnostic code 7803 or 7804 is warranted for 
this scar.

After consideration of all the evidence, the Board finds that 
the preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for the right knee condition.  
The evidence as a whole supports a 10 percent rating for the 
right knee scar with metallic foreign bodies in the soft 
tissues in the right knee area under diagnostic code 7804.  
The evidence does not support the assignment of other 
separate evaluations for the right knee condition under the 
other above-noted diagnostic codes except as noted in the 
prior paragraph.  

The report of the veteran's VA scar examination in September 
1997 indicates that the veteran's scar of the right thigh was 
not painful to touch.  The private medical report of the 
veteran's neurological examination in July 1998 indicates the 
presence of decreased sensation in the right lower extremity, 
but a neurological condition of the right lower extremity was 
not found.  The report of the veteran's VA scar examination 
in November 1999 indicates that the right thigh scar was 
tender to touch at that time, but the report of his VA joint 
examination in November 1999 indicates that the scar of the 
right thigh was asymptomatic.  That report also reveals that 
the veteran had an additional asymptomatic scar, 
approximately .25 inches in length on the lateral aspect of 
the right mid thigh.  The preponderance of the evidence on 
this point shows that the medial thigh scar is not tender and 
painful on objective demonstration, or otherwise symptomatic.

After consideration of all the evidence, the Board finds that 
the residuals of shell fragment wound of the right thigh are 
manifested primarily by asymptomatic scars that warrant 
zero percent evaluations under diagnostic code 7803 or 7804, 
but not both.  The claim is granted to this extent.  The 
evidence does not support the assignment of other separate 
evaluations for the residuals of shell fragment wounds of the 
right thigh under the above-noted diagnostic code because 
limitation of motion of the right thigh or leg as a result of 
these specific wounds is not demonstrated by the evidence.


IV.  Increased Evaluation for Residuals of Tracheostomy

As noted in section I, the service medical records show that 
the veteran underwent tracheostomy after sustaining shell 
fragment wounds that penetrated the left thyroid cartilage 
and left pharynx in September 1967.  He underwent VA medical 
examinations in 1968, including an examination of his face 
and throat in October 1968.  He was found to have a residual 
tracheostomy scar and another scar of the neck.

The October 1968 RO rating decision granted service 
connection for a tracheostomy scar and a neck scar as 
residuals of shell fragment wounds.  A zero percent 
evaluation was assigned for the scars under diagnostic code 
6517, effective from February 1968.  The June 2000 RO rating 
decision considered the neck scar in the evaluation of the 
residuals of shell fragment wounds of the right shoulder and 
neck, and the neck scar will not be considered in the 
evaluation of the residuals of tracheostomy in order to avoid 
violation of the rule against the pyramiding of disability 
evaluations.  38 C.F.R. § 4.14.

The veteran underwent a VA mouth and throat examination in 
October 1997.  It was noted that he had a healed tracheostomy 
scar.  The scar was healed and had no tenderness.  The 
diagnosis was healed tracheostomy scar.

A VA report shows that the veteran underwent fluoroscopy in 
April 1998.  The impression was mild oropharyngeal dysphagia.

The veteran underwent a VA sinus examination in July 1998.  
It was noted that he had a scar of a tracheostomy.  No active 
laryngeal or pharyngeal disease was found.

The report of the veteran's VA scar examination in November 
1999 notes that the veteran had 2 scars of the neck that were 
disfiguring.  One of the scars was a hypertrophic scar of the 
mid anterior neck that was painful to touch and made the 
veteran feel like he was gagging all of the time.  The scars 
were documented by color photographs of the veteran's neck.

The veteran testified at hearings in 1998 and 2001.  His 
testimony was to the effect that the residual tracheostomy 
scar was disfiguring.

The record shows that a zero percent evaluation was assigned 
for the veteran's tracheostomy scar under diagnostic code 
6517 as a disability interfering with voice or respiration.  
The regulations for those disabilities were revised, 
effective as of October 7, 1996, and no longer include 
diagnostic code 6517.  61 Fed. Reg. 46,720-46,731 (Sept. 5, 
1996).  Under the circumstances, the Board will evaluate the 
residuals of tracheostomy under the provisions of diagnostic 
code 6516 and the diagnostic codes applicable to scars.

A 10 percent evaluation is warranted for laryngitis with 
inflammation of the vocal cords or mucous membranes.  A 
30 percent evaluation requires laryngitis with thickening or 
nodules of the vocal cords, polyps, submucous infiltration or 
pre-malignant changes on biopsy.  38 C.F.R. § 4.97, Code 
6516.

A noncompensable rating is warranted for a slightly 
disfiguring scar of the head, face or neck.  A 10 percent 
evaluation for a disfiguring scar of the head, face or neck 
requires that it be moderately disfiguring.  A 30 percent 
evaluation requires that such a scar be severely disfiguring 
and this evaluation is especially appropriate if the scar 
produces a marked and unsightly deformity of the eyelids, 
lips or auricles.  The 10 percent evaluation may be increased 
to 30 percent if there is marked discoloration, color 
contrast or the like in addition to tissue loss and 
cicatrization.  38 C.F.R. § 4.118, Code 7800.

The Board notes that the veteran underwent fluoroscopy at a 
VA medical facility in April 1998 that showed mild 
oropharyngeal dysphagia, but the report of his VA sinus 
examination in July 1998 was negative for any active 
laryngeal or pharyngeal disease.  Nor does the evidence show 
inflammation of his vocal cords or mucous membranes or other 
symptoms to support the assignment of a compensable 
evaluation under diagnostic code 6516.

The report of the veteran's VA scar examination in November 
1999 reveals the presence of a hypertrophic scar of the mid 
anterior neck that was disfiguring, painful to touch, and 
made the veteran feel like he was gagging all of the time.  
The scar was documented by color photographs of the veteran's 
neck.  The evidence of record does not show that this scar is 
more than slightly disfiguring such as to support a 
compensable evaluation under diagnostic code 7800, but the 
evidence shows the scar produces a gagging sensation 
analogous to pain when touched.  In this case, the Board 
finds that the evidence supports the assignment of a 
10 percent rating for a painful scar under diagnostic code 
7804.  Hence, the claim is granted to this extent.


V.  Entitlement to an Effective Date Earlier than June 11, 
1997, for the Assignment of a 10 Percent Evaluation for 
Residuals of Shell Fragment Wounds of the Right Ankle

The veteran had active service from February 1966 to February 
1968.  In April 1968, the veteran submitted an original claim 
for VA compensation.  In it, he requested service connection 
for residuals of multiple shell fragment wounds.

The service medical records shows that the veteran sustained 
multiple fragment wounds of the arms and legs.  X-rays of the 
right ankle during a period of hospitalization in October 
1967 showed 2 small metallic fragments in the posterior 
aspect of the ankle either in or near the Achilles tendon.  
An additional fragment was noted over the distal end of the 
5th metatarsal in the lateral projection.

The veteran underwent VA medical examinations in 1968, 
including a surgical evaluation that showed 2 through and 
through "achilles heel and tendon healed scar[s]" (sic) of 
the left ankle area that were smooth and asymptomatic.  X-
rays of the right ankle in May 1968 reveal 2 minute metallic 
particles seen in the soft tissues superficially at the level 
of the astragalus posteriorly.

An RO rating decision in September 1968 granted service 
connection for residuals of a through and through wound of 
the left leg anterior to the Achilles tendon and assigned a 
10 percent rating, effective from February 1968.  This rating 
decision also granted service connection for scars of the 
face, malar bone; right foot, and chest.  A zero percent 
evaluation was assigned for this condition, effective from 
February 1968.  In September 1968, the veteran was notified 
of the determinations and he did not appeal.

On June 11, 1997, the veteran submitted a reopened claim for 
VA compensation.  In it, he requested compensation for 
residuals of shell fragment wounds of the right ankle.

RO rating decisions in April 1998 and later granted service 
connection for a scar of the right ankle area.  A 10 percent 
evaluation was assigned under diagnostic code 7804 effective 
from June 11, 1997.

A review of the record does not show receipt of 
correspondence from the veteran indicating an intent to apply 
for service connection for residuals of shell fragment wounds 
of the right ankle after the unappealed September 1968 RO 
rating decisions, prior to June 11, 1997.  Nor does the 
record show receipt of evidence showing a symptomatic right 
ankle scar prior to June 11, 1997.

The veteran testified at hearings in 1998 and 2001 to the 
effect that he had problems with his right ankle since an 
injury in service and that he filed a claim for benefits for 
this condition in 1968.  His testimony was to the effect that 
a 10 percent evaluation for the right ankle condition should 
be assigned from then.

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on direct service 
connection will be the day following separation from service 
or date entitlement arose if claim is received within one 
year after separation from service.  38 U.S.C.A. 
§ 5110(a),(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  Otherwise, it 
is the date entitlement arose or the date of receipt of the 
claim, whichever is later.

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability has occurred, if application 
is received within one year from such date; otherwise, the 
effective date will be the date of VA receipt of the claim 
for increase, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The record shows that the veteran submitted a claim for 
service connection for residuals of multiple shell fragment 
wounds in 1968.  The evidence of record in September and 
October 1968 when that claim was adjudicated reveals that 
service connection was granted for a left ankle condition and 
a right foot scar.  The veteran was notified of those 
determinations and he did not appeal.  Hence, those 
determinations are final  38 U.S.C.A. § 7105 (West 1991).

The record shows that the veteran sustained a wound of the 
right foot or ankle in service as manifested by the foreign 
bodies found in the right ankle and scars, and service 
connection for a right foot scar was granted in the September 
1968 RO rating decision.  After consideration of all the 
medical and other evidence of record the Board finds that it 
does not show receipt of correspondence from the veteran 
indicating an intent to apply for service connection for 
another right foot or right ankle disorder, or for an 
increased evaluation for such condition after the final 
September 1968 RO rating decision and prior to June 11, 1997.  
Nor does the record show symptoms of a right ankle condition 
to support the assignment of a higher rating for the right 
ankle scar under diagnostic codes 7803, 7804 or 7805, prior 
to June 11, 1997.  The 1968 VA examination showed all 
relevant joint motion as free, full, and painless; and all 
relevant scars were described as asymptomatic.  No muscle 
damage or functional impairment was reported.  It appears to 
the undersigned that the 1968 rating decision assigning a 10 
percent rating for a through-and-through wound of the left 
ankle may have been a mistake, because the only through-and-
through wound described on the examination was that of the 
right ankle.  Nevertheless, it appears the evidence supports 
the 0 percent rating assigned to the right ankle, as no 
muscle damage or functional impairment was shown.  
Accordingly, the Board finds that the June 11, 1997, date 
assigned for the 10 percent evaluation for the residuals of 
shell fragment wounds of the right ankle is proper.  The 
preponderance of the evidence is against the claim for an 
effective date earlier than June 11, 1997, for the assignment 
of a 10 percent evaluation for residuals of shell fragment 
wounds of the right ankle, and the claim is denied.


VI.  Entitlement to an Effective Date Earlier than June 11, 
1997, for the Assignment of a 10 Percent Evaluation for 
Residuals of Shell Fragment Wounds of the Right Shoulder and 
Neck

In April 1968, the veteran submitted an original claim for VA 
compensation.  In it, he requested service connection for 
residuals of multiple shell fragment wounds.

Service medical records show that the veteran sustained 
multiple shell fragment wounds, including a wound to the 
neck.  A right shoulder disability was not found.

The veteran underwent VA medical examinations in 1968.  The 
reports of those examinations reveal the presence of a neck 
scar.  A right shoulder condition was not found.

The October 1968 RO rating decision granted service 
connection for residuals of tracheostomy manifested by a scar 
and another scar of the neck.  A zero percent evaluation was 
assigned for this condition, effective from February 1968.  
The veteran was notified of the determination in November 
1968 and he did not appeal.

A review of the record does not show receipt of 
correspondence indicating an intent to apply for service 
connection for a right shoulder condition or for an increased 
rating for a neck scar prior to receipt of correspondence 
from the veteran on June 11, 1997.  Nor is there medical 
evidence of record showing worsening of the neck scar prior 
to that date.

On June 11, 1997, the veteran submitted a reopened claim for 
VA compensation.  During the processing of this claim, the 
veteran notified the RO that the claim included consideration 
for a right shoulder condition.

A June 2000 RO rating decision granted service connection for 
residuals of shell fragment wounds to the right shoulder to 
include a neck scar, and assigned a 10 percent evaluation 
under diagnostic code 7804, effective from June 11, 1997.

The statutory and regulatory criteria governing the effective 
dates of claims are noted in section V of this decision.  The 
record shows that service connection was granted for a neck 
condition in the October 1968 RO rating decision and that 
this condition was assigned a zero percent evaluation, 
effective from April 1968.  The veteran was notified of this 
decision in November 1968 and he did not appeal.  Hence, that 
decision is final.  38 U.S.C.A. § 7105.

A longitudinal review of all the medical and other evidence 
of record does not show receipt of evidence with symptoms of 
a neck scar after the final October 1968 RO rating decision 
prior to June 11, 1997, to support the assignment of a 
compensable rating for such a condition under diagnostic 
codes 7800, 7803, 7804 or 7805 prior to that date or that 
reveals the veteran's intent to claim service connection for 
a right shoulder condition.  In this respect it is important 
to note that the presence of shell fragments or shrapnel on 
x-ray does not establish the presence of disability, and it 
is disability that is service-connected and compensated under 
the rating schedule  Accordingly, the Board finds that the 
effective date of June 11, 1997, for the assignment of a 
10 percent evaluation for residuals of a shell fragment wound 
of the right shoulder and neck was proper.  The preponderance 
of the evidence is against the claim for an effective date 
earlier than June 11, 1997, for the assignment of a 
10 percent evaluation for residuals of shell fragment wounds 
of the right shoulder and neck.
Since the preponderance of the evidence is against various 
claims denied above, the benefit of the doubt doctrine is not 
for application with regard to those claims.  38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for sinusitis is denied.

Service connection for residuals of shell fragment wounds of 
the left nasal cavity is granted.

A rating in excess of 20 percent for hemiparesis of the left 
ulnar nerve is denied; separate zero percent evaluations for 
3 scars of the left arm are granted.

A rating in excess of 10 percent for residuals of shell 
fragment wounds of the right knee is denied; a separate 
zero percent evaluation for residuals of shell fragment 
wounds of the right knee and 2 other zero percent evaluations 
for residuals of shell fragments wounds of the right thigh 
are granted.

An increased evaluation of 10 percent for residuals of 
tracheostomy is granted, subject to the regulations 
applicable to the payment of monetary benefits.

An effective date earlier than June 11, 1997, for the 
assignment of a 10 percent evaluation for residuals of shell 
fragment wounds of the right ankle is denied.

An effective date earlier than June 11, 1997, for the 
assignment of a 10 percent evaluation for residuals of shell 
fragment wounds of the right shoulder and neck is denied.

		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

